   Case 19-11377       Doc 37     Filed 10/01/19 Entered 10/01/19 15:45:14           Desc Main
                                    Document     Page 1 of 5

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                                      Case # 19-11377

Rick E. Smith                                               Chapter 7
Patricia L. Smith
                                                             Honorable Pamela S. Hollis
                    Debtor(s).
                                                             Set for October 18, 2019 at 10:00 a.m.


                                      NOTICE OF MOTION

 TO: Attached Service List


         PLEASE TAKE NOTICE that on October 18, 2019 at 10:00 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis at
Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois, or, in her absence, before
any other Judge who may be sitting in her stead, and shall then and there present Trustee's
Motion to Compel, a copy of which is attached hereto and is hereby served upon you.

                                               /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                     Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306


                                 CERTIFICATE OF SERVICE


        I, Cindy M. Johnson, an attorney, certify that I served true and correct copies of the
foregoing notice and document to which it refers to the persons listed on the attached service
list via electronic service on those registered in the CM/ECF system and, for those not listed in
the CM/ECF system, at the addresses listed, by placing them in envelopes, properly
addressed, with proper postage prepaid, and depositing them in the United States Mail Chute
at 140 S. Dearborn Street, Chicago, Illinois at or before 5:00 p.m. on October 1, 2019.

                                                     __/s/ Cindy M. Johnson
 Case 19-11377      Doc 37       Filed 10/01/19 Entered 10/01/19 15:45:14   Desc Main
                                   Document     Page 2 of 5



                                        SERVICE LIST


Electronic Mail Notice List

      Cindy M. Johnson cjohnson@jnlegal.net, KLindsey@jnlegal.net
      Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      David M Siegel davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com

US Mail
Rick E. Smith
Patricia L Smith
14061 Franklin Court
Plainfield, Il 60544

Alan D Lasko
Alan D Lasko & Associates, PC
205 West Randolph Street
Suite 1150
Chicago, IL 60606

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Kim Wirtz
Century 21 Affiliated-Lockport
1213 E 9th Street
Lockport, IL 60441
 Case 19-11377       Doc 37      Filed 10/01/19 Entered 10/01/19 15:45:14          Desc Main
                                   Document     Page 3 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                                     Case # 19-11377

Rick E. Smith                                              Chapter 7
Patricia L. Smith
                                                            Honorable Pamela S. Hollis
                    Debtor(s).
                                                            Set for October 18, 2019 at 10:00 a.m.


                                     MOTION TO COMPEL

         NOW COMES, Cindy M. Johnson (hereafter, “Trustee”), not individually, but as

 trustee of the bankruptcy estate of Rick E. Smith, Patricia L. Smith and, in support of

 her Motion to Compel, states as follows:

         1. On April 19, 2019, Rick E. Smith and Patricia L. Smith filed a joint

 voluntary petition for relief pursuant to Chapter 7 of the United States Bankruptcy

 Code (hereafter, “Code”).

         2. Rick E. Smith and Patricia L. Smith (“Debtors”) are the debtors in this

 case.

         3. As a party in interest, Trustee is amply justified in requesting documents and

 information from debtors concerning (a) the acts of the debtors, (b) the conduct of the

 debtors, (c) the property of the debtors, (d) matters which may affect the administration

 of the debtor’s estate, (e) the operation of any business and the desirability of its

 continuance, and (f) any other matter relevant to the case or the administration of the

 debtor’s estate.

         4. Based upon the schedules filed, Debtors testimony at the 341 meeting of

creditors and other documents produced by the Debtors the Trustee determined that

the case contained the following assets;
 Case 19-11377        Doc 37    Filed 10/01/19 Entered 10/01/19 15:45:14         Desc Main
                                  Document     Page 4 of 5


      •      Debtors residence located at 14061 Franklin Court, Frankfort, IL

      •      $77.96 in Debtors Chase bank account ending in 6613

      •      $835.88 in Debtors TCF bank checking account

      •      $163.00 equity in Debtors 2012 Chevrolet Sonic automobile and

      •      An unknown amount in a second Chase bank account which statements were

             not provided to Trustee.

       5. On August 30, 2019 Trustee closed on the sale of Debtors residence a Report

of Sale (Docket 34) has been filed with the Court.

       6. The net proceeds from the sale of Debtors residence were not sufficient to

pay all unsecured creditors that have filed claims in full, therefore, Trustee has an

obligation to seek turnover of the remaining nonexempt assets to maximize return to

creditors.

       7. On September 12, 2019, Trustee’s assistant, Carleen L Cignetto, emailed

Debtors’ attorney requesting turnover of the funds in the Chase bank account, TCF

bank account, the equity in the 2012 Sonic and bank statements for the other Chase

account (“Remaining Assets”) on or before September 27, 2019.

       8. Debtors’ attorney failed to respond to Trustee assistant’s email.

       9. As of October 1, 2019, Debtor’s attorney is still non-responsive, no

documents requested have been produced, and the Remaining Assets have not been

turned over.

       WHEREFORE, Cindy M. Johnson, not individually, but as Trustee of the Estate of

Rick E. Smith and Patricia L. Smith, asks this Honorable Court to enter to enter an order:

       1. Compelling that the Debtors, within fourteen days, to turnover to the Trustee:

                 a. $77.96 in Debtors Chase bank account ending in 6613
 Case 19-11377      Doc 37    Filed 10/01/19 Entered 10/01/19 15:45:14       Desc Main
                                Document     Page 5 of 5


              b. $835.88 in Debtors TCF bank checking account

              c. $163.00 equity in Debtors 2012 Chevrolet Sonic automobile and

              d. 30 days of bank statements inclusive of April 19, 2019 for the Chase

                  bank account which statements were not previously provided to

                  Trustee. and

       2. Granting such other and further relief as is just and equitable.



                                                  Respectfully submitted,
                                                  Cindy M. Johnson, not individually, but
                                                  as Trustee of the Estate of Rick E.
                                                  Smith and Patricia L Smith


                                                  /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                         Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
